DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 10-26 are allowed. Claims 1-9 were cancelled with a preliminary amendment on the filing date. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 10, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a sealing part that seals at least the magnetic sensor element and the magnetic field generator with resin;
wherein the magnetic field generator is close to the portion of the magnetic sensor element and is positioned at a different level from the substrate by the resin being interposed between the magnetic field generator and the magnetic sensor element.

4.	Claims 13, 15, and 17 are allowed due to the fact that they further limit and depend on claim 10.

5. 	Regarding claim 11, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a sealing part that seals at least the magnetic sensor element and the magnetic field generator with resin;
wherein the magnetic field generator is close to the portion of the magnetic sensor element and is positioned at a different level from the substrate by the resin being interposed between the magnetic field generator and the magnetic sensor element.

6.	Claims 14, 16, and 18 are allowed due to the fact that they further limit and depend on claim 11.

7. 	Regarding claim 12, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the bonding wire is close to the folded parts of the magnetic sensor element and is positioned at a different level from the substrate; 
the long part is configured by a plurality of magnetoresistive effect laminated bodies arranged in parallel to the first direction and the first lead electrode; and
the folded parts are configured by the magnetoresistive effect laminated bodies positioned at both ends in the first direction and the second lead electrode. 

8.	Claims 19-26 are allowed due to the fact they further limit and depend on claim 12.

9.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Taylor (Pub. No.: US 2006/0219436) teaches “An integrated circuit current sensor includes a lead frame having at least two leads coupled to provide a current conductor portion, and a substrate having a first surface in which is disposed one or more magnetic field sensing elements, with the first surface being proximate to the current conductor portion and a second surface distal from the current conductor portion. In one particular embodiment, the substrate is disposed having the first surface of the substrate above the current conductor portion and the second surface of the substrate above the first surface” (Abstract).
b)	Kahlman (Pub. No.: US 2009/0206832) teaches the “a magnetic sensor device comprising means (11, 14) for increasing a binding possibility of magnetic or magnetizable objects (15) e.g. magnetic particles, onto the binding sites by applying a moving magnetic field. The present invention furthermore provides a biochip (40) comprising at least one such magnetic sensor and a method for detecting and/or quantifying target moieties in a sample fluid by using such a magnetic sensor” (Abstract).
c)	MAEKAWA (Pub. No.: US 2012/0032673) teaches that the “First magnetoresistive effect elements and second magnetoresistive effect elements and are formed on the same substrate. A pinned magnetic layer of each of the first magnetoresistive effect elements has a three-layer laminated ferrimagnetic structure including magnetic layers. A pinned magnetic layer of each of the second magnetoresistive effect elements has a two-layer laminated ferrimagnetic structure including magnetic layers. The magnetization direction of the third magnetic layer of each of the magnetoresistive effect elements is antiparallel to the magnetization direction of the second magnetic layer of each of the second magnetoresistive effect elements” (Abstract).
d)	MIKADO (Pub. No.: US 2014/0306328) teaches that “The semiconductor device includes a semiconductor element, a main lead and a resin package. The semiconductor element includes an obverse surface and a reverse surface spaced apart from each other in a thickness direction. The main lead supports the semiconductor element via the reverse surface of the semiconductor element. The resin package covers the entirety of the semiconductor element. The resin package covers the main lead in such a manner that a part of the main lead is exposed from the resin package. The semiconductor element includes a part that does not overlap the main lead as viewed in the thickness direction” (Abstract).
e)	MIKADO (Pub. No.: US 2018/0096908) teaches that “The semiconductor device includes a semiconductor element, a main lead and a resin package. The semiconductor element includes an obverse surface and a reverse surface spaced apart from each other in a thickness direction. The main lead supports the semiconductor element via the reverse surface of the semiconductor element. The resin package covers the entirety of the semiconductor element. The resin package covers the main lead in such a manner that a part of the main lead is exposed from the resin package. The semiconductor element includes a part that does not overlap the main lead as viewed in the thickness direction” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867